 PRUDENTIAL INSURANCE COMPANYPrudential Insurance Company of America andMarie Spencer. Case 7-CA-16314January 14, 1981DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn August 27, 1980, Administrative Law JudgeWilliam F. Jacobs issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and InsuranceWorkers International Union, AFL-CIO, filed abrief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,l and conclusions2of the Administrative LawJudge and to adopt his recommended Order,3asmodified herein.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Prudential Insurance Company of America, OakPark, Michigan, its officers, agents, successors, andi Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 In adopting the Administrative Law Judge's conclusion that theUnion did not, through the collective-bargaining agreement with Respon-dent, waive the right of unit employees to insist on the presence of a rep-resentaive at an investigatory interview that could, or which the em-ployee reasonably believes would, result in disciplinary action, we relyon the reasoning set forth in Prudential Insurance Company of America,251 NLRB 1591 (1980).3 In ordering Respondent to remove from Charging Party Marie Spen-cer's personnel file all references to the incident which occurred on Feb-ruary 2, 1979, we agree with the Administrative Law Judge's finding thatDistrict Manager Mullins' description of the event as described in thememo is utterly preposterous and that the memo was written by Mullinsto protect himself from any future charges. See fn. 15 of the attached De-cision. Moreover, we find that Respondent has not met its burden ofproving that the decision to write the memo was not based on informa-tion obtained at the unlawful interview. Kraft Foods Inc., 251 NLRB 598(1980). Member Jenkins does not rely on Kraft Foods. Inc.. supra, inwhich he dissented.4 The Administrative Law Judge omitted from his recommendedOrder an appropriate provision requiring Respondent to cease and desistfrom in any like or related manner infringing on the employees' Section 7rights. We shall modify the recommended Order accordingly.254 NLRB No. 20assigns, shall take the action set forth in the saidrecommended Order, as so modified:1. Substitute the following for paragraph I:"1. Cease and desist from:"(a) Requiring any employee to take part in aninterview or meeting without union representationif such representation has been requested by theemployee and if the employee has reasonablegrounds to believe that the matter to be discussedat such interview or meeting may result in hisbeing subject to disciplinary action."(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a full hearing at which all sides had the op-portunity to present their evidence, the NationalLabor Relations Board has found that we have vio-lated the National Labor Relations Act, and has or-dered us to post this notice. We will carry out theOrder of the Board, and comply with the follow-ing:WE WILL NOT require that any employeetake part in an interview or meeting with uswithout union representation if the employeerequests such representation and if the employ-ee has reasonable grounds to believe that thematter to be discussed at such interview ormeeting may result in his being subject to dis-ciplinary action.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL remove from Marie Spencer's per-sonnel file all references to the incident whichoccurred on February 2, 1979.PRUDENTIAL INSURANCE COMPANYOF AMERICADECISIONSTATEMENT OF THE CASEWILLIAM F. JACOBS, Administrative Law Judge: Thiscase was heard in Detroit, Michigan, on January 16 and17, and February 14 and 15, 1980, pursuant to a charge247 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfiled on April 26, 1979,' by Marie Spencer, an individ-ual.The complaint which issued June 20, 1979, alleges thatPrudential Insurance Company of America, hereinaftercalled Respondent, denied the requests of Marie Spencerto be represented by the Insurance Workers InternationalUnion, hereinafter called the Union, during an interviewin which she had reasonable cause to believe that disci-pline or other threats to her job status might result andcarried on such interview, notwithstanding the denial ofher request, thus violating Section 8(a)(l) of the Act. Re-spondent filed an answer denying the substantive allega-tions of unlawful conduct set forth in the complaint.Upon the entire record 2 including my observation ofthe witnesses, and after consideration of the briefs of theparties, I hereby make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is an insurance company engaged in thesale of insurance contracts throughout the United States,with offices in Oak Park, Michigan, the location of theunfair labor practice alleged herein. Jurisdiction is not inissue. The complaint alleges, Respondent admits, and Ifind that at all times material herein Respondent has beenand is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.II. THE UNFAIR LABOR PRACTICESThe Union has represented Respondent's insuranceagents for purposes of collective bargaining for a periodin excess of 20 years. The most recent collective-bargain-ing agreement relevant to the instant case was effectiveSeptember 26, 1977, through September 24, 1979.Marie Spencer, an insurance agent, employed by Re-spondent in the Detroit (Woodward) office, attended aconference in Minneapolis on January 31 and February1, 1979. While in Minneapolis, Spencer inquired as towhether or not her personal file contained authorizationfor her to sell property and casualty insurance since shebelieved at the time that she had met all of the necessaryrequirements to be so authorized and had in fact soldseveral policies in that category, but had been deniedcommissions on her sales. She was told that the neces-sary authorization form was not in her file.That afternoon, a message was sent to Spencer's homeoffice, which was received by District Manager LewisMullins through his secretary, to the effect that Spencerhad been asking questions while in Minneapolis, and thathe should speak with Spencer and straighten out anyquestions she might have.Spencer returned to work at the Detroit office on Feb-ruary 2.3 About 11 a.m., after the usual Friday morningmeeting of the district agents, Mullins asked her to comeI Hereinafter, all dates are in 1979 unless specified otherwise.2 The General Counsel's and Respondent's unopposed motions to cor-rect the record are hereby granted.3 Mullins testified that this incident occurred on February 5. not Feb-ruary 2, that February 2 was a Friday and Friday mornings are too busyto hold such meetings. I credit Spencer. Notes she took were all datedand I believe them to be accurate as to both date and content.into his office. According to the credited testimony ofSpencer, when she did so Mullins asked her what ques-tions she had asked Linda concerning district agents.There is no indication in the record that Spencer askedanyone anything about district agents when she was inMinneapolis so she did not know what Mullins was talk-ing about.4At least momentarily, she did not even knowwho Mullins was talking about when he mentioned thename "Linda."5Mullins repeated his question but Spen-cer still did not understand to which questions Mullinswas referring since she had not asked Linda anythingabout district agents.6Mullins became angry, quite ap-parently feeling that Spencer was trying to hide some-thing, had been inquiring into matters which he feltshould not concern her, or was simply being obstinatelyuncooperative. According to notes which Spencer wroteimmediately after the interview, and upon which I relyin partial support of her testimony, Mullins stated, "Any-thing you want to know about the agents7or the run-ning of this district, you direct your questions to me. Irun this district. I am the district manager." Spencer tes-tified that after Mullins asked her several times about herquestions concerning district agents and after she contin-ued to insist that she could not answer his inquiry unlesshe were more specific about what questions he wasasking about, Mullins stated that Spencer's attitude wasaffecting her job, and that with that kind of an attitudeshe was not going to get too far in the business. At thispoint, Spencer asked Mullins to excuse her while shewent to get a union representative with whom she wouldthen return.8Mullins did not reply to this statement andSpencer left Mullins' office to seek out her union repre-sentative without interference from Mullins.94 Apparently in the transmission of the message from Minneapolisthrough his secretary to Mullins, the message was somehow garbled.I Subsequently Mullins explained that he was referring to LindaNelson, an administrative assistant in Minneapolis, to whom Spencer hadbriefly spoken the day before.6 I feel that if Mullins had simply asked Spencer what she wanted toknow about her right to sell property and casualty insurance or evenwhat she had asked Linda about this subject, the problem would perhapsnever have developed as it has. At the time, however, Mullins thoughtthat Spencer had been asking questions concerning district agents, amatter which he felt did not concern her but was solely within his ownarea of responsibility.7 Mullins admitted interrogating Spencer concerning questions she hadasked at the home office regarding district agents or agencies.8 Mullins testified that during this interview Spencer did, in fact, askthat a union representative be present and described how he tried to talkher out of it. He denied, however, that when she left she stated that shewas going to get a union representative. I credit Spencer where her testi-mony differs from that of Mullins.9 In addition to asking Spencer what questions she had asked at thehome office about district agents, Mullins testified that he asked her whatquestions she had asked about PRUPAC. If Mullins had done so, howev-er, I feel certain that Spencer could and would have answered that ques-tion for she had, in fact, asked Linda Nelson about that subject. ButSpencer nowhere testified that PRUPAC was mentioned during the inter-view. Nor is the subject of property and casualty insurance anywherementioned in her notes of that day or in her affidavit to the Board. In thenote placed in Spencer's personnel folder by Mullins on February 6,which purports to cover this interview, there is no indication that eitherPRUPAC, as such, or property and casualty were mentioned during thediscussion between Spencer and Mullins on the morning in question.During the discussion that occurred later in Chapman's office, discussedinfra, Chapman did not testify that PRUPAC was the subject of Mullins'Continued248 PRUDENTIAL INSURANCE COMPANYAfter Spencer left Mullins' office, she tried to find herunit chairman, Chuck Furlotte, to have him representher in her confrontation with Mullins, but was told hehad momentarily stepped out.t0 While she was waitingfor Furlotte's return, she sat down at her desk and beganto jot down notes concerning her meeting with Mullins.At this point, however, Henry Chapman, sales managerand Spencer's immediate supervisor, asked to see her inhis office for a few minutes. He did this at Mullins'behest.According to Mullins," after Spencer left his office,he went to Chapman's office and gave him his version ofwhat had occurred during his meeting with Spencer. Heasked Chapman to call Spencer into Chapman's office sothat they could both talk with her. Chapman then did so.When Spencer entered Chapman's office, Mullins 12announced that he was charging her with insubordina-tion and wanted her resignation. Spencer then askedMullins to excuse her while she went to get her unionrepresentative. Mullins, at this point, placed himself be-tween Spencer and the door and refused to let her out.She tried to get hold of the doorknob but he continuedto prevent her departure. He stated that he had a right tospeak to her without the presence of a union representa-tive. He then asked Spencer the same question that hehad asked her during the previous discussion that hadoccurred in his office; namely, what questions she hadbeen asking at the north central home office pertainingto district agents. Spencer, apparently ignoring his ques-tion because she still did not understand what he wastalking about, again asked Mullins to excuse her so shecould go out and get a union representative.' Mullinsrefused to move away from the door. He again asked forher resignation. He requested a pencil and a piece ofpaper from Chapman upon which he asked Spencer towrite her name to be used as her resignation. Spencer re-fused to accept the pencil and paper or to resign.Mullins then reminded Spencer that she had beengiven the special privilege of reporting late on Tuesdaysand Fridays, 4and stated that he was rescinding thatquestions directed to Spencer. In my opinion, Mullins testified that heasked Spencer about PRUPAC when in fact he had not done so, in orderto make her appear obstinate and uncooperative and to make his positionappear to be more reasonable. In short, I credit Spencer's description ofthis interview, and where Mullins' testimony is at variance with it, I donot credit him.O0 Furlotte may already have left for vacation at this time since he tes-tified that he left for vacation February 2 and did not return to workuntil February 12." Chapman's testimony on this point supports Mullins'.12 According to Spencer's affidavit, after Chapman invited her into hisoffice, she stopped momentarily to talk with two other employees. Atthis point Mullins came out and requested that she come into Chapman'soffice. At the hearing she could not recall that this occurred. There wasalso another apparent minor inconsistency in regard to whether Mullinswas already in Chapman's office or came in a little later. These discrep-ancies I do not consider of controlling importance and do not affect myjudgment of Spencer's overall credibility.II Mullins initially denied that Spencer made this statement or that sheat anytime requested the presence of a union representative. Later, undercross-examination, Mullins admitted that Spencer said that she did nothave to talk to Chapman or himself without union representation.14 The privilege had been extended to Spencer upon her request inorder to enable her to see her children off to school. After February 2,according to Spencer, she reported at the scheduled hour on these daysas did all of the other agents.have to go over his head in order to keep that privilege.He challenged her "to just try and see what wouldhappen." As he had during the earlier discussion, Mullinsspoke once again about Spencer's attitude, how it was af-fecting her job and how she would not get very far withthat attitude. Spencer complained that Mullins shouldnot talk to her in that fashion. Mullins, apparently in aneffort to be sarcastic, told her to write down on the pre-viously offered piece of paper the way that she wantedhim to talk to her. Spencer declined the invitation.After Mullins once again interrogated Spencer aboutthe questions she had asked in Minneapolis concerningdistrict agents, and after he reminded her that her specialprivileges had been rescinded and mentioned her attitudeonce again, he permitted her to leave and she did so.'s'i The description of the meeting in Chapman's office is in accordancewith Spencer's fully credited testimony. Mullins' description of what oc-curred differs markedly from Spencer's credited testimony. As was thecase with regard to the earlier Mullins-Spencer confrontation, Mullinstestified that he asked Spencer if she had any questions that he might beable to answer for her that she asked at the home office pertaining to Pand C. According to Mullins, Spencer replied, "I don't have any ques-tions, and I am not going to answer any questions." Chapman at thispoint interrupted in order to remind Spencer that Mullins was a managerwho was "trying to get to the bottom of the situation" and admonishedher to be cooperative. Spencer replied that she did not have to talk toeither Chapman or Mullins. Despite the fact that Spencer had already in-dicated that she did not have any questions, Chapman, again according toMullins, stated, "All he wants to know is whether or not you have anyquestions. Why don't you be cooperative?" Spencer then said that shewas leaving and would not talk to either one of them. Mullins testifiedthat at this point he advised Spencer that she was "being a little bit insub-ordinate" and warned, "If you continue to act that way, maybe youshould think about resigning." Spencer then walked out of the office.Mullins denied that he made any effort to physically prevent Spencerfrom leaving Chapman's office; that he ever gave her a blank piece ofpaper upon which she was asked to sign her resignation; as noted, thatshe ever requested union representation; that he rescinded the privilegewhich he had bestowed earlier permitting her to report to work late onTuesdays and Fridays; or that the meeting was emotional or heated.Though Mullins denied, in his testimony, that Spencer's actions or behav-ior was heated, and affirmatively stated that neither she nor the otherparticipants raised their voices during that meeting in Chapman's office,on February 6 Mullins placed a memo in Spencer's personnel file describ-ing this incident which included the statement, "Spencer got very loud.Enough to disturb the other agents in the office." Even more interestingis the fact that, although Mullins explicitly denied in his testimony that hephysically prevented Spencer from leaving Chapman's office, in thememo which he placed in her personnel file on February 6, he stated thatduring this incident Spencer was "saying we had no right to hold her inthe S/M's office. Point being no one was holding her or attempting tostop her from leaving." Since no one, as of February 6, had filed a griev-ance over the incident or charged Mullins with preventing Spencer fromleaving Chapman's office, Mullins' denial was premature. It proves firstthat Spencer did not make up the story of her "imprisonment" at somelater date merely to support a case based on a fiction and it provessecond that one of two things occurred-either the incident occurredprecisely as Spencer described it or as Mullins reported in his memo;namely, that Spencer, though free to leave at any time, loudly com-plained that she was being detained against her will. I find Mullins' de-scription of events as contained in his memo utterly preposterous. I be-lieve that, after the incident occurred as Spencer described, he was wor-ried that someone in the outer office may have heard Spencer's loud pro-tests and, to cover himself against any future charges, he wrote the memoand placed it in Spencer's file. I find Spencer a sane and rational individ-ual, incapable of acting out the charade she is charged with by Mullins inthe February 6 memo. I find Mullins totally incredible.249 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSpencer testified credibly that while all of this wastranspiring Chapman'6said virtually nothing, other thanto ask what was going on.After Spencer left Chapman's office she went to herdesk, sat down, and began once again to note down whathad occurred. Mullins, in the meantime, left Chapman'soffice and returned to his own. Shortly thereafter, Chap-man came out of his office and called Spencer back in.Once in the office Chapman asked Spencer what it wasall about. Spencer said that she did not know. He askedher what had occurred at the home office and Spencerreplied that to her knowledge nothing had occurred.Chapman asked her why Mullins was asking her allthose questions and again Spencer replied that she didnot know. Chapman asked her why she was so upset andSpencer replied that it was because she did not knowwhat was happening. Chapman told Spencer not toworry and once again she left. 7 Subsequently, Spencerfiled both a grievance and the charge in the instant case.AnalysisThe course of events on February 2 clearly reflects aWeingarten situation. 18 Mullins' reprimand of Spencerfor asking questions in Minneapolis about district agents,his insistent interrogation of her about these questions,and his threat directed at her that her attitude was affect-ing her job and that she was not going to get far in thebusiness provided a sufficient basis for Spencer todemand union representation if the interview were tocontinue. Mullins was advised of her desire to be repre-sented. Despite being placed on notice by Spencer that' Chapman testified that, when all three were ensconced in Chap-man's office, Mullins for the second time told Chapman that he had justasked Spencer about "some questions" which she had raised at the homeoffice and she had walked out of the office. He then suggested thatmaybe the two of them together could find out "why she walked out ofthe office and what her problem is." Mullins, according to Chapman,then asked, "Marie, I will ask you again, what was the question that youraised at the home office, that they wanted me to answer for you?" Spen-cer then said, "I don't have to answer your question. I don't know whatyou are talking about." Mullins then insisted that Spencer tell him whatquestions she had asked. Spencer then stated, according to Chapman, "Idon't have to talk to you and I don't have to talk to Mr. Chapman. and Idon't have to answer your questions." Chapman said, "This is a districtmanager. At least you can answer his questions." Spencer said she didnot have to, whereupon Mullins said, "Marie you are being a little insub-ordinate. So, if you can't cooperate, maybe you should think about givingyour resignation." After sitting there a couple of minutes she got up andwalked out.In his description of this meeting Chapman did not at any time mentionthat the terms "PRUPAC" or "property and casualty" were the subjectof Mullins' questions about what had occurred in Minneapolis. Chapmantestified that Mullins asked about questions in general.Chapman, like Mullins, denied that Spencer said anything about unionrepresentation; that Mullins at any time physically blocked the door ordid anything to prevent Spencer from leaving the office; that Mullinsasked him to offer Spencer a pencil and paper so that she could submither resignation; that special privileges were discussed; or that Spencer'sattitude was discussed.In my opinion Chapman's testimony was designed solely to supportMullins' testimony. Where it differs from that of Spencer, I credit Spen-cer and decline to credit Chapman. Mullins is Chapman's immediate su-perior.17 This conversation between Spencer and Chapman appears as de-scribed by both. Neither mentioned PRUPAC nor property and casualtyinsurance. Clearly, neither Chapman nor Spencer knew what Mullins wastalking about.Ia N.L.R.B. v. J. Weingarten. Inc., 420 U.S. 251 (1975).she did not want to continue the interview without rep-resentation, after a brief hiatus, she was called into Chap-man's office where, without the requested representation,Mullins forced the interview to continue. While in Chap-man's office, Mullins accused Spencer of insubordinationand asked her to resign. By making these statements,Mullins afforded Spencer an objective basis for believingthat the interview was going to result in disciplinaryaction. She once again requested that she be permitted toobtain representation. Instead of permitting Spencer toobtain the representation to which she was entitledbefore continuing the interview or, in the alternative, dis-continuing the interview, Mullins interfered with Spen-cer's Section 7 rights by denying her representation bydeliberately and forcefully blocking the door so that shecould not leave to obtain such representation. He thenstated that he had a right to speak with her without thepresence of a union representative, and proceeded tocontinue the interview begun earlier in his own office.As more fully described supra, he interrogated her, againdemanded her resignation, told her that he was rescind-ing certain privileges which he had granted her earlier,criticized her attitude, and again threatened her by stat-ing that she would not get very far. He again deniedSpencer her right to representation and all the whilecontinued to physically block the door so she could notget out, until he had completed the interview. I canscarcely imagine a more classic example of a Weingartenviolation. I find Respondent in violation of Section8(a)(1) of the Act.The ContractRespondent contends that the Union, by virtue of thecollective bargaining agreement, has waived its right tobe present during employee interviews so that employeesof Respondent do not have Weingarten rights. The con-tract provision in question, article XIX, is as follows:The Union further agrees that neither the Unionnor its members shall interfere with the right of theEmployer:b. To interview any Agent with respect to anyphase of his work without the grievance committeebeing present.The key words in this provision are "with respect toany phase of his work." To determine the literal meaningof this provision one should ask, "What is the business ofRespondent?" The obvious answer to this question is:Respondent's business is to sell insurance. The next ques-tion is, "Why does respondent employ agents?" or"What is the work of the agent?" The answer again isobvious: The agent's work consists of selling insurancepolicies. Quite clearly then, what the parties have agreedby the inclusion of this provision in the contract is forthe Union to refrain from interfering in any interviews ofagents by management concerning the agents' work; i.e.,the selling of insurance and related matters.250 PRUDENTIAL INSURANCE COMPANYThe next question to be asked is, "What is the businessof the Union?" The equaily obvious answer is: The busi-ness of the Union is to represent Respondent's employeeswith regard to wages, hours, and working conditions.The cited contract provision does not state that theUnion has abdicated as the bargaining representative ofRespondent's employees or that it has agreed no longerto represent them. Nor does the cited provision in anyway indicate that Respondent's employees have surren-dered their rights to representation. There is, therefore,no express waiver.If an analysis of the provision itself reveals no inten-tion on the part of the parties to waive the Union's Wein-garten rights, certainly the history of bargaining canhardly be said to support Respondent's contention thatthe Union has waived them. Thus, not only was the pro-vision negotiated into the contract long before Weingar-ten, but it has remained unchanged ever since its incep-tion. Clearly the parties could not have had Weingartenin mind when the provision was first inserted in the con-tract. Moreover, ever since the Weingarten decision theUnion has tried, albeit unsuccessfully, to negotiatechanges in the provision which would spell out its rightsunder Weingarten. It cannot therefore be said that it con-sciously yielded up or clearly and unmistakably waivedthe statutorily protected rights of employees to haveunion representation at any employee interview fromwhich the employee might reasonably conclude that hisjob security might be in jeopardy. 19 There is, therefore,no implied waiver.It is quite evident that the circumstances which gaverise to the incident here involved were clearly not suchas to fall within the exclusive business of Respondent sothat the cited contract provision might legitimately be in-voked, but were rather such as to fall within the prov-ince of the Union requiring it to fulfill its obligation toRespondent's employees to represent them when request-ed to do so while concomitantly permitting said employ-ees to avail themselves of the right to representation bythe Union; in the instant case, in accordance with the Su-preme Court's holding in Weingarten. It might aptly beenjoined: Render therefore unto Prudential the thingswhich are Prudential's; and unto the Union the thingsthat are the Union's. There is no waiver.For reasons stated, I find and conclude that, by deny-ing Spencer's request for union representation under thecircumstances herein found, Respondent violated Section8(a)(1) of the Act.Upon the foregoing findings of fact, and the entirerecord in the case, I state the following:CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By denying Spencer's request for union representa-tion at an interview conducted by Respondent under cir-cumstances from which Spencer could reasonably con-clude that her job security was in jeopardy, Respondent19 VeH' York Telephone Company, 219 NLRB 679 (1975).interfered with, restrained, and coerced its employees inthe exercise of rights guaranteed them by Section 7 ofthe Act, and thereby engaged in, and is engaging in,unfair labor practices proscribed by Section 8(a)(1) of theAct.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in unfair laborpractices, I shall recommend that it be required to ceaseand desist therefrom and to take certain affirmativeaction designed and found necessary to effectuate thepolicies of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in the case, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER20The Respondent, Prudential Insurance Company ofAmerica, Oak Park, Michigan, its officers, agents, suc-cessors, and assigns, shall:1. Cease and desist from requiring any employee totake part in an interview or meeting without union repre-sentation, if such representation has been requested bythe employee and if the employee has reasonablegrounds to believe that the matters to be discussed atsuch interview may result in his being subject to disci-plinary action.2. Take the following affirmative action designed andfound necessary to effectuate the policies of the Act:(a) Remove from Marie Spencer's personnel file allreferences to the incident which occurred on February 2,1979.(b) Post at its office in Oak Park, Michigan, copies ofthe attached noticed marked "Appendix."21 Copies ofthe said notice, on forms provided by the Regional Di-rector for Region 7, after being duly signed by an autho-rized representative, shall be posted by the Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby the Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 7, in writ-ing, within 20 days from the date of this Order, whatsteps it has taken to comply herewith.20 In the event that no exceptions are filed as provided in Sec. 102.46of the Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.21 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of a United States Court of Appeals Enforcing anOrder of the National l.abor Relations Board."251